Citation Nr: 0528290	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  93-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a recurrent dislocation of the right shoulder 
with degenerative changes, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In its current status, the case returns to the Board 
following RO action taken pursuant to the Board's June 2000.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran reported to the February 1992 VA orthopedic 
examination that showed that he had a full range of motion in 
the service-connected right knee, with 4/5 quadriceps 
strength, mild crepitus and medial lateral instability; VA 
outpatient treatment records from September 2000 show that 
the veteran has an unspecified degree of limitation of motion 
and pain in the right knee.  

3.  The veteran did not report to the VA joints examinations 
scheduled for May 1997 and November 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for postoperative 
residuals of a recurrent dislocation of the right shoulder 
with degenerative changes have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5201 (2004).  

2.  The criteria for a higher rating for postoperative 
residuals of chondromalacia of the right knee have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for right shoulder and 
right knee disabilities in an August 1968 rating decision.  
He was assigned a 30 percent rating for his shoulder 
disability and a 20 percent for his knee disability.  These 
ratings are protected under the provisions of 38 C.F.R. 
§ 3.951.  

The veteran initiated this claim for increased disability 
benefits in October 1991.  His records indicate that he 
underwent surgery (arthroscopy) on the right knee in May 
1991.  He was afforded a VA knee examination in February 
1992.  Subsequent examinations were deemed necessary to rate 
his service-connected disabilities.  He was scheduled for VA 
examinations of the joints in May 1997 and November 2004.  

Prior to the November 2004 examination, the RO provided the 
veteran a September 2004 letter that notified him that 
additional examination might be necessary in connection with 
his claims for increased ratings for his service-connected 
right shoulder and right knee disabilities.  He was advised 
that such examination would be very important and that a 
failure to report might result in a denial of his claims.  
The Board observes that the veteran did not report to either 
VA examination.  

As a consequence, with respect to the right knee disability 
the veteran has only one official examination, dated in 1992.  
There is, however, no examination revealing current 
disability.  In the case of the right shoulder, the veteran 
has had no examination in connection with his claim for an 
increased rating.  

The provisions of 38 C.F.R. § 3.655 govern the circumstances 
when a claimant does not report of VA examination.  In 
general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "reexamination" include periods 
of hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The provisions of 38 C.F.R. § 3.655(c) pertain to failure to 
report for an examination in a claim involving a running 
award.  This provision does not apply to the veteran's case, 
as the issue is not that of continuing entitlement.  

Because the current appeal arises from a claim for an 
increased rating a service connected disability, the Board 
must now proceed to adjudication of the claim based as 
directed under 38 C.F.R. § 3.655(b).  


The right shoulder


In the instant case, the veteran has not reported for 
examination deemed necessary to rate his service-connected 
disability and has not provided good cause for such failure.  
Consequently, by law, his claim for an increased rating is 
denied.  38 C.F.R. § 3.655(b).  

The right knee

In the instant case, the veteran did not altogether fail to 
report for examination, inasmuch as he appeared in 1992.  
This examination report does not provide a complete 
disability picture, but provides some basis for rating the 
veteran.  Other evidence in the claims folder, including 
reports of VA outpatient treatment have been considered as 
well.  The Board finds that the preponderance of the evidence 
is against the veteran's claim for an increased rating.  

As noted above, the veteran has been afforded a 20 percent 
rating for his service-connected right knee disability.  This 
rating has been provided under 38 C.F.R. § 4.71a, Code 5257, 
which provides for a 20 percent rating for moderate knee 
injury characterized by recurrent subluxation or lateral 
instability.  The next higher evaluation of 30 percent 
requires severe knee disability.  38 C.F.R. § 4.71a, Code 
5257.  

When examined in February 1992, the veteran showed some 
medial collateral ligament instability of an unspecified 
degree.  The examiner noted the use of some type of 
prosthetic device on the right knee.  Nevertheless the record 
does not disclose more than moderate knee instability or 
recurrent subluxation.  

The Board also observes that the 1992 examination report 
shows that he had a full range of motion.  Reports of the VA 
outpatient treatment from September 2000 show some limitation 
of motion noted in the service-connected right knee, but the 
extent of limitation has not been indicated.  Consequently, 
the veteran cannot demonstrate flexion limited to 15 degrees 
or extension limited to 20 degrees, findings that would 
result in the next higher evaluation of 30 percent under the 
provisions of 38 C.F.R. § 4.71a, Codes 5260, 5261.  

VA records from September 2000 also note arthritis of the 
right knee, although no radiographic studies are available to 
verify this diagnosis.  As a result, there is insufficient 
information to establish a separate rating for arthritis 
under the provisions of 38 C.F.R. § 4.71a, Code 5003 or 5007.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The 1992 VA examination report does not disclose that the 
veteran demonstrated painful motion, but some crepitus was 
noted.  Strength in the right quadriceps was 4/5.  VA 
outpatient treatment reports from September 2000 show that 
pain has been a predominant feature of the veteran's service-
connected disability picture.  However, there is no evidence 
showing functional loss due to pain, weakness or crepitus 
equivalent to flexion limited to 15 degrees or extension 
limited to 20 degrees that would give rise to a higher 
evaluation.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the schedular ratings are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
requires routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  

The Board finds it conceivable that disabilities in the right 
knee disability would have a negative impact on the veteran's 
industrial activities.  The Board, however, is not convinced 
that the knee disability is productive of marked interference 
with the veteran's employment.  The veteran is advised that 
the current rating is reflective of degree of disablement 
produced by the service-connected right knee disability.  
Consequently, a higher rating is not warranted on 
extraschedular grounds.  

Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the September 2004 letter.  The RO afforded 
the veteran details about the sources of evidence that might 
show his entitlement.  Specifically, the veteran was informed 
of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the Board observes that 
the RO obtained the veteran's available service medical 
records.  The RO also obtained reports of VA outpatient 
treatment.  In addition, the RO attempted to obtain 
information on the sources of medical treatment provided to 
the veteran.  The veteran did not respond to these inquiries.  
Furthermore, as noted above, VA attempted to assist the 
veteran by scheduling official examinations to ascertain the 
current nature and severity of the veteran's service-
connected disabilities.  These efforts were unsuccessful 
because the veteran failed to report to the 1997 and 2004 VA 
examinations.  In the September 2004 letter, he was advised 
that his claim may be denied if he failed to report to a 
scheduled examination.  

The veteran is advised that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In light of the veteran's failure to respond to VA's effort 
to assist him in developing his claim, any additional efforts 
to notify and assist him are not warranted.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim. 


ORDER

An increased rating for postoperative residuals of a 
recurrent dislocation of the right shoulder with degenerative 
changes, currently evaluated as 30 percent disabling, is 
denied.  

An increased rating for postoperative residuals of 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


